           Case 3:20-cv-02731-VC Document 52 Filed 04/29/20 Page 1 of 2




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-7031
        FAX: (415) 436-6748
        adrienne.zack@usdoj.gov

Attorneys for Federal Defendants

                                 UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

                                     SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,              ) Case No. 20-cv-02731 VC
                                                  )
        Plaintiffs,                               ) STIPULATION AND [PROPOSED]
                                                  ) PROTECTIVE ORDER
   v.                                             )
                                                  )
DAVID JENNINGS, et al.,                           )
                                                  )
        Defendant.                                )
                                                  )


        Pursuant to the Court’s instructions at the hearing on April 28, 2020, and subject to the Court’s

approval, the parties hereby stipulate and agree that the proposed protective order submitted herewith

should be entered in this matter to protect private records from public disclosure.



DATED: April 29, 2020                                Respectfully submitted,


                                                     DAVID L. ANDERSON
                                                     United States Attorney

                                                     /s/ Adrienne Zack
                                                     ADRIENNE ZACK
                                                     Assistant United States Attorney

                                                     Counsel for Federal Defendants

STIP AND [PROPOSED] PROTECTIVE ORDER
Case No. 20-cv-02731 VC
          Case 3:20-cv-02731-VC Document 52 Filed 04/29/20 Page 2 of 2




DATED: April 29, 2020                                AMERICAN CIVIL LIBERTIES UNION
                                                     FOUNDATION OF NORTHERN CALIFORNIA

                                                     /s/ William S. Freeman*
                                                     WILLIAM S. FREEMAN

                                                     Counsel for Plaintiffs



*In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
that all signatories have concurred in the filing of this document.




STIP AND [PROPOSED] PROTECTIVE ORDER
Case No. 20-cv-02731 VC
